Case 1:21-cv-20862-BB Document 108-2 Entered on FLSD Docket 08/31/2021 Page 1 of 4




                         EXHIBIT 2
     Case 1:21-cv-20862-BB Document 108-2 Entered on FLSD Docket 08/31/2021 Page 2 of 4


W. John Eagan

From:                       Jonathan Woodard
Sent:                       Thursday, July 29, 2021 4:26 PM
To:                         kculpepper culpepperip.com; Joel Rothman
Cc:                         Maritza Cabello; Filing; W. John Eagan; Oliver Ruiz
Subject:                    RE: Amended Complaint - Millennium Funding Inc v. 1701 Management et al - MM Ref 9266.80086


Kerry:

Following up on this, as we requested back on July 13 that Plaintiffs confirm that they would be filing an amended
pleading (within the next day or two) limited to cleaning up the shotgun pleading issue. Our consent under Rule 15(a)(2)
for Plaintiffs to file that amended pleading was primarily so that the parties could focus on the non‐shotgun issues, and
so that Quadranet, Inc. and Quadranet Enterprises, LLC would not have to incur the unnecessary time and expense in
briefing that deficiency in the Plaintiffs’ First Amended Complaint.

We presume that since no amendment has been filed over the past two weeks, Plaintiffs are electing to stand behind
the viability of its operative First Amended Complaint. If we are incorrect in that assumption, then Quadranet Inc. and
Quadranet Enterprises, LLC are still amenable to providing their written consent under Rule 15(a)(2), with consent
continuing through and including the end of today (July 29), for the Plaintiffs to file an amended pleading limited to
cleaning up the shotgun issue. We believe that the Plaintiffs have had weeks to address this issue, so after today, our
consent will automatically expire, as Quadranet will be compelled to brief and include its shotgun pleading arguments in
its July 30th motion to dismiss.

Jonathan Woodard
Associate Attorney




Tel: (305) 858‐8000 | malloylaw.com
Miami ‐ Boca Raton ‐ Jacksonville

"SINCE 1959" ‐ INTELLECTUAL PROPERTY LAW AT THE CROSSROADS OF THE AMERICAS ®
NOTICE: This transmission contains CONFIDENTIAL INFORMATION which also may be LEGALLY PRIVILEGED. It is intended only for the use of the Addressee(s). If you
are not the Addressee or the employee or agent responsible for delivering it to the Addressee, you are hereby notified that any dissemination or copying of this
transmission may be strictly prohibited. If you have received this transmission in error, please immediately destroy the original and any attachments, without reading,
saving, or printing them, and notify us by replying to jwoodard@malloylaw.com.


From: Oliver Ruiz <ORuiz@malloylaw.com>
Sent: Wednesday, July 14, 2021 12:44 PM
To: Kerry Culpepper <kculpepper@culpepperip.com>
Cc: Gartenlaub, Douglas <dgartenlaub@burr.com>; Bridges, Gennifer <gbridges@burr.com>; Loving, Lee
<lloving@burr.com>; Jonathan Woodard <JWoodard@malloylaw.com>; W. John Eagan <JohnEagan@malloylaw.com>;
Maritza Cabello <MCabello@malloylaw.com>; Filing <filing@malloylaw.com>
Subject: RE: Amended Complaint ‐ Millennium Funding Inc v. 1701 Management et al ‐ MM Ref 9266.80086

Dear Kerry:


                                                                                  1
     Case 1:21-cv-20862-BB Document 108-2 Entered on FLSD Docket 08/31/2021 Page 3 of 4

I am following up on the email below, since we did not hear back from you yesterday. Please advise.

Kindest regards,

Oliver A. Ruiz
Partner
Malloy & Malloy, P.L.
2800 S.W. 3rd Avenue
Miami, FL 33129
T: (305) 858‐8000
F: (305) 858‐0008
Email: oruiz@malloylaw.com

NOTICE: This transmission, including attachments, is strictly CONFIDENTIAL, may contain LEGALLY PRIVILEGED material, including but not limited to the information
protected by the work‐product and attorney‐client privilege, and is subject to the Communications Privacy Act, 18 U.S.C. §§ 2510‐2521. It is intended only for the use
of the addressee(s). If you are not the addressee or the employee or agent responsible for delivering it to the addressee, you are hereby notified that any
dissemination or copying of this transmission may be strictly prohibited. If you have received this transmission in error, please immediately destroy the original and
any attachments, without reading, saving, or printing them, and notify us by replying to oruiz@malloylaw.com.


From: Oliver Ruiz
Sent: Tuesday, July 13, 2021 1:35 PM
To: 'Kerry Culpepper' <kculpepper@culpepperip.com>
Cc: 'Gartenlaub, Douglas' <dgartenlaub@burr.com>; Bridges, Gennifer <gbridges@burr.com>; Loving, Lee
<lloving@burr.com>; Jonathan Woodard (JWoodard@malloylaw.com) <JWoodard@malloylaw.com>; Jared Doster
<jdoster@malloylaw.com>; Maritza Cabello <MCabello@malloylaw.com>; Filing <filing@malloylaw.com>
Subject: Amended Complaint ‐ Millennium Funding Inc v. 1701 Management et al ‐ MM Ref 9266.80086
Importance: High

Dear Kerry:

All defense counsel are copied on this email, and we have no issue with your plan to file an Amended Complaint that
resolves the shotgun pleading issues, after which the Defendants can file their Rule 12 motions within the time frame
provided for in the rules.

Please confirm that you will be filing the Amended Complaint today or tomorrow.

This is written without prejudice to our clients’ rights, defenses, and remedies, all of which are expressly reserved.

Kindest regards,

Oliver A. Ruiz
Partner
Board Certified in
Intellectual Property Law


                                      Miami: (305) 858‐8000
                                      Miami ‐ Boca ‐ Jacksonville
                                      www.malloylaw.com
                                      Download vCard



“SINCE 1959" ‐ INTELLECTUAL PROPERTY LAW AT THE CROSSROADS OF THE AMERICAS ® NOTICE: This transmission contains CONFIDENTIAL INFORMATION which also may
be LEGALLY PRIVILEGED. It is intended only for the use of the Addressee(s). If you are not the Addressee or the employee or agent responsible for delivering it to the
Addressee, you are hereby notified that any dissemination or copying of this transmission may be strictly prohibited. If you have received this transmission in error,
please immediately destroy the original and any attachments, without reading, saving, or printing them, and notify us by replying to oruiz@malloylaw.com.

                                                                                   2
Case 1:21-cv-20862-BB Document 108-2 Entered on FLSD Docket 08/31/2021 Page 4 of 4




                                        3
